51 F.3d 270
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jack Ray VIGUE, Plaintiff--Appellant,v.G. P. DODSON;  D. Braxton;  Maggie Watkins;  RandallJackson;  Susie Cox;  Mickey Blansatt;  Captain Hintz;Tracy Ray;  Sergeant Fleming;  Lieutenant Summey;  SergeantEasterling;  Turner, Correctional Officer;  McClanahan,Correctional Officer;  Ellis B. Wright;  F. Spence;Lieutenant Healey;  Sergeant Winstead;  James A. Smith;Edward Murray;  Edward C. Morris;  Richard A. Young;  DoctorQuinones;  Virginia Smith, Head Nurse;  Nurse Lester;  NurseRose;  Nurse Ball;  Nurse Ramey;  J.V. Beale;  NurseSutherland, Defendants--Appellees,andNurse Coleman, Defendant.
No. 94-6861.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 16, 1995.Decided March 27, 1995.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  James C. Turk, District Judge.  (CA-93-760-R).
Jack Ray Vigue, appellant pro se.
Susan Campbell Alexander, Asst. Atty. Gen., Richmond, VA;  George W. Wooten, Thomas William Farrell, Peter Duane Vieth, Wooten & Hart, P.C., Roanoke, VA, for appellees.
Before HAMILTON and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Jack Ray Vigue, a Virginia prisoner, appeals the dismissal, without prejudice, of his 42 U.S.C. Sec. 1983 (1988) action.  Vigue's complaint was dismissed after he failed to comply with the district court's order instructing Vigue to submit a verified statement that he had exhausted his administrative remedies, pursuant to 42 U.S.C. Sec. 1997e (1988).


2
We have examined the grounds for dismissal and determine that Vigue can save this action by amending his complaint in compliance with the district court's order.*  Therefore, under Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir.1993), the dismissal order which Vigue seeks to challenge is not appealable.  Accordingly, we dismiss Vigue's appeal for lack of jurisdiction.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 It appears from the record that Vigue detained evidence of exhaustion of his administrative remedies after the district court's dismissal order.  Because Vigue's complaint concerns Defendants' conduct between July and September of 1993, we discern no potential bar to Vigue's resubmitted action under the applicable statute of limitations.  See Va.Code Ann. Secs. 8.01-229, 8.01-243 (Michie 1992 & Supp.1994)